Case 1:18-cv-00089-MPB-TWP Document 29 Filed 10/14/18 Page 1 of 3 PageID #: 239




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



  DAMARCUS FIGGS and                            )
  DAVID CORBIN, individually and                )
  on behalf of all others similarly situated,   )
                  Plaintiffs,                   )
                                                )     CASE NO. 1:18-cv-00089-TWP-MPB
                         v.                     )
                                                )
  THE GEO GROUP, INC.,                          )
            Defendant.                          )



      DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO CITE
                       SUPPLEMENTAL AUTHROITY

         COMES NOW the Defendant, The GEO Group, Inc., by counsel, Adam G. Forrest, who,

  in response to the Plaintiff’s Motion for Leave to Cite Supplemental Authority in Support of

  their Opposition to Defendant’s Motion to Dismiss, state as follows:

         1. Defendant does not oppose the Plaintiff’s Motion.

         2. Defendant would note that in important respects, Menocal v. The GEO Group, Inc.,

             113 F.Supp.3d 1125 (D. Colo. 2015), aff’d 882 F.3d 905 (10th Cir. 2018), cert.

             denied, No. 17-1648 (Oct. 1, 2018) and the instant matter are distinguishable.

         3. In Menocal, the district court dismissed claims by federal immigration detainees for a

             minimum wage under Colorado law.

         4. Further, in Menocal, the district court denied a motion to dismiss the federal

             immigration detainees’ claims under the Trafficking Victims Protection Act

             (“TVPA”), 18 U.S.C. 1589 and Colorado unjust enrichment law. These claims

             involve policies governing federal immigration detention set by a federal agency,
Case 1:18-cv-00089-MPB-TWP Document 29 Filed 10/14/18 Page 2 of 3 PageID #: 240




             U.S. Immigration and Customs Enforcement. In contrast with Menocal, the instant

             matter involves convicted prisoners of the Indiana Department of Correction

             (“DOC”) at a facility operated by the Defendant under contractual terms between it

             and the DOC.

         5. In Menocal, the sole issue on appeal before the United States Court of Appeals for the

             Tenth Circuit and the United States Supreme Court in the petition for writ of

             certiorari was whether the district court erred in certifying a class action on the TVPA

             and unjust enrichment claims.

         WHEREFORE, the Defendant, by counsel, respectfully responds to the Plaintiff’s Motion

  for Leave and continues to seek the dismissal of the Plaintiff’s claim for all of the reasons set

  forth in its Motion to Dismiss and related pleadings thereto.


                                                Respectively submitted,


                                                /s/ Adam G. Forrest
                                                Adam G. Forrest, Atty. No. 23920-89
                                                BOSTON BEVER KLINGE CROSS &
                                                CHIDESTER
                                                27 North 8th Street
                                                Richmond, IN 47374
                                                Tel: 765.962.7527
                                                Email: afforest@bbkcc.com

                                                Mark Emery (pro hac vice)
                                                NORTON ROSE FULBRIGHT US LLP
                                                799 9th Street, Suite 1000
                                                Washington, DC 20001-4501
                                                Telephone: (202) 662-0210
                                                Facsimile: (202) 662-4643
                                                Email: mark.emery@nortonrosefulbright.com




                                                    2
Case 1:18-cv-00089-MPB-TWP Document 29 Filed 10/14/18 Page 3 of 3 PageID #: 241




                                               Charles A. Deacon (pro hac vice)
                                               NORTON ROSE FULBRIGHT US LLP
                                               300 Convent Street.Suite 2100
                                               San Antonio, TX 78205
                                               Telephone: (210) 270-7133
                                               Facsimile: (210) 270-7205
                                               Email: Charlie.deacon@nortonrosefulbright.com
                                               Attorneys for Defendant


                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of October, 2018, I electronically filed Defendant’s

  Response to Plaintiff’s Motion for Leave to Cite Additional Authority with the Clerk of the Court

  using the CM/ECF system.

         Further, I hereby certify that I have provided a copy of the foregoing to the following

  non-CM/ECF participant via United States Mail, first-class, postage prepaid, on this 14th day of

  October, 2018:

         David W. Frank – dfrank@myers-law.com


                                               By         /s/ Adam G. Forrest
                                                             Adam G. Forrest




                                                    3
